This cause is before the court on motion of the defendant in error to affirm on certificate because of the failure of the plaintiff in error to file the transcript within the time provided by law. The record discloses that the trial court rendered final judgment on the 18th of October, 1938. On the 13th day of December, 1938, the defendant in the lower court filed a petition for writ of error. The plaintiff in the lower court, who is named as the defendant in error in the petition for writ of error, waived issuance and service of citation in error on January 10, 1939. The time within which the transcript should have been filed in the Court of Civil Appeals expired on March 11, 1939. Vernon's Annotated Civil Statutes, art. 1839. The plaintiff in error has wholly failed to file the transcript in this court. Consequently, the defendant in error is entitled to have the judgment of the trial court affirmed on certificate, and it is so ordered. Beaver v. Beaver, Tex. Civ. App.57 S.W.2d 279.